Citation Nr: 0906140	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus (claimed as ringing in the ears).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's 
current bilateral hearing loss neither manifested during 
service, nor within one (1) year of service separation, and 
is not causally related to a disease, injury or event in 
service.  

2.  The evidence of record establishes that the Veteran's 
current bilateral tinnitus is not causally related to a 
disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss was not 
incurred in, or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).

2.  The Veteran's current bilateral tinnitus was not incurred 
in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).
On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the June 2006 letter.  To the extent 
there was any error in such notice, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") records and a VA examination report dated 
September 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.
II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) ( 2008).

III. Analysis

The Veteran contends that his current bilateral hearing loss 
is the result of noise exposure during service.  (See VA Form 
9, December 2007; VA Form 646, January 2009.)  Specifically, 
he claims that his current hearing loss is the result of 
acoustic trauma during service resulting from his occupation 
as a Munitions Handler in an Artillery Battalion and tank 
outfit.  (See DD 214; Informal Hearing Presentation, January 
2009; VA examination, September 2007.)

As an initial matter, the Board notes that the Veteran's 
service treatment records indicate that he did not complain 
of, seek treatment for, or receive a diagnosis of hearing 
loss or tinnitus during service.  Although these records do 
not contain a service enlistment medical examination or 
medical history report, his November 1952 service separation 
examination indicates that a whispered voice hearing test 
revealed normal hearing acuity of 15 out of 15 for both the 
right and left ears.  However, as previously noted, the 
Veteran's DD 214 indicates that he served as a Munitions 
Handler.  As such, the Board finds that noise exposure is 
presumed.  The question remains, however, whether his current 
bilateral hearing loss and/or tinnitus are related to his 
noise exposure during service.

The evidence of record shows that following service, the 
Veteran did not complain of, or seek treatment for hearing 
problems until April 2006, when he applied for VA 
compensation benefits.  As there is no medical evidence of 
record to show that the Veteran had a hearing loss disability 
during service or within one year of discharge from service 
according to 38 C.F.R. § 3.385, he is not entitled to service 
connection for bilateral hearing loss on a presumptive basis.  
See 38 C.F.R. §§ 3.307 and 3.309(a) (2008).   However, the 
Board will also consider his claims on a direct basis.  

As stated, the Veteran's post-service medical treatment 
records are void of any evidence of a hearing disorder.  In 
September 2007, in conjunction with his application for 
benefits, the Veteran underwent a VA audiological 
examination.  He told the examiner about his active duty 
occupation handling artillery and munitions, but denied any 
pre or post-service recreational noise exposure.  He also 
said that following service, he worked for 41 years as a 
butcher in a grocery store.  As such, the examiner found that 
his post-military noise exposure would have been limited.  
The Veteran also denied any family history of hearing 
problems, but reported that he first noticed the onset of 
constant tinnitus approximately 20 years earlier (in 1987).  
However, he did not indicate having sought or received any 
treatment at that time.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Upon examination, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
45
40
45
60
65
LEFT
30
35
40
60
65

Speech recognition ability was 90 percent for the right ear, 
and 82 percent for the left ear.  Based on these results, the 
criteria for hearing loss disability as described under 38 
C.F.R. § 3.385 were met bilaterally.  The VA examiner noted 
that while there was extremely poor inter-test consistency 
during initial testing, after receiving test instructions 
again, the Veteran's results appeared to be accurate.  She 
noted that test results revealed abnormal Jerger type C 
tympanograms bilaterally.  Pure tone audiometry revealed 
moderate to severe mixed hearing loss in the right ear, and 
normal to profound sensorineural hearing loss in the left 
ear.  Speech recognition was reduced bilaterally.  She 
diagnosed the Veteran with moderate, mixed hearing loss of 
the right ear, and normal to profound sensorineural hearing 
loss of the left ear, and concluded that it was less likely 
than not that the Veteran's current bilateral hearing loss 
and tinnitus were the result of acoustic trauma during 
military service.  She noted that her conclusion was based on 
the Veteran's service separation examination results, which 
revealed normal hearing sensitivity to the whispered voice 
test.  She further noted that his right ear had a mixed 
component and abnormal tympanometry, suggestive of middle ear 
pathology.  

In October 2007, following the VA audiological examination, 
the Veteran was seen at the Kansas City, Missouri VAMC for a 
hearing aid evaluation.  Hearing aids were ordered, and the 
Veteran was scheduled for a return visit for fitting.  No 
suggested was made, however, that either the Veteran's 
current bilateral hearing loss or tinnitus resulted from his 
military service.

Based on a review of the complete claims folder, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus are not warranted.  As previously discussed, the 
Veteran's service treatment records indicate that he had no 
complaints of hearing loss during service, or within one year 
of service separation.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the examination report was comprehensive 
and fully explained the reasons and bases for the examiner's 
opinion.  Although the examiner considered the Veteran's lay 
report that his hearing loss was the result of noise exposure 
during service, she nevertheless determined that the 
competent evidence of record weighed against a finding that 
his current bilateral hearing loss and tinnitus are related 
to service.

It should also be noted that following military service, the 
Veteran neither complained of nor sought treatment for any 
hearing problems until April 2006, almost 54 years following 
service.  Moreover, during his 2007 VA audiological 
examination, he admitted that he had not experienced any 
ringing in the ears until 1987, more than 35 years after 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, the amount of time that 
passed between service and the first documented complaint of 
record of, or treatment for a hearing loss or tinnitus is 
evidence that weighs against the Veteran's claims.

The Board has considered the Veteran's lay assertions that he 
currently has bilateral hearing as the result of his active 
duty service. Certainly, the Veteran can attest to factual 
matters of which he had first- hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran has not actually reported the onset of either hearing 
loss or tinnitus while on active duty; thus, he has not 
argued that there is any continuity of symptomatology between 
his current disabilities and service.

Rather, he asserts that it is related to noise exposure in 
service.  However, as a lay person, he has not been shown to 
be capable of making such medical conclusions, thus, his 
statements regarding etiology are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise and cannot establish through 
lay reports alone that his current hearing loss disability or 
tinnitus are etiologically related to service.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).

The Board has also considered the argument of the veteran's 
representative that the VA examiner's opinion should be 
discounted, because the examiner relied on the results of the 
whispered voice testing at separation, which is known to be 
an unreliable indicator as to whether hearing loss is 
present.  However, while the representative is correct that 
whispered voice test is known to be an unreliable and 
subjective form of testing, the facts remain that no 
complaints of hearing loss or ringing in the ears were 
reported in service, and, as noted, the veteran has never 
actually asserted that symptoms were present in service.  
Thus, even if the results of the whispered voice test were 
discounted, the underlying premise of the VA examiner's 
opinion, that there is no indication in the record of hearing 
loss or tinnitus in service, remains unchanged.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  In 
arriving at the decision to deny the claim, the Board notes 
that the "benefit-of-the-doubt" rule enunciated in 38 
U.S.C.A. § 5107(b) is not applicable in this case, as there 
is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


